OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Not Required

This application discloses the following embodiments:

Embodiment 1:	Reproductions 1.1 – 1.8  
Embodiment 2:	Reproductions 2.1 –2.8  
Embodiment 3:	Reproductions 3.1 – 3.8  

Designs which involve a change in scope may be included in the same design application only if they are patentably indistinct.  However, design patent protection does not extend to patentably distinct segregable parts of a design.  Ex parte Sanford, 1914 C.D. 69, 204 O.G. 1346 (Comm'r Pat. 1914); Blumcraft of Pittsburgh v. Ladd, 238 F. Supp. 648, 144 USPQ 562 (D.D.C. 1965).

The above identified embodiments are considered by the examiner to present overall appearances that are basically the same, differing only in the color applied to the design in the drawings. Patentability of design may not rest on color alone. In re Iknayan et al. 124 USPQ 507 (1960) and In re Cohn 464 O.G. 481; 27 USPQ 412 (1935), and therefore color is not considered a patentable distinction unless a new esthetical effect is produced. In re Hall 1934 C.D. 238; 21 USPQ 19 (1934) Accordingly, all three embodiments they are deemed to be obvious variations and are being retained and examined in the same application.

Objection – Specification

(1) Descriptions of the figures are not required to be written in any particular format. However, they must describe the views of the drawings clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II) 
should be amended. Suggested language follows: 
-- 1.1 : Front, top perspective view
1.2 : Front elevational view
1.3 : Back elevational view
1.4 : Left side view
1.5 : Right side view 
1.6 : Top plan view
1.7 : Bottom plan view
1.8: Back, bottom perspective view
2.1 : Front, top perspective view
2.2 : Front elevational view
2.3 : Back elevational view
2.4 : Left side view
2.5 : Right side view 
2.6 : Top plan view
2.7 : Bottom plan view
2.8: Back, bottom perspective view 
3.1 : Front, top perspective view
3.2 : Front elevational view
3.3 : Back elevational view
3.4 : Left side view
3.5 : Right side view 
3.6 : Top plan view
3.7 : Bottom plan view
3.8: Back, bottom perspective view --

(2) The descriptive statement included in the specification is impermissible as any description of the design in the specification, other than a brief description of the drawing, is generally not necessary. As a general rule, the illustration in the drawing views is its own best description, and statements that describe the use or purpose of the design should not be included (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II)). Therefore the following statement should be canceled:
 
[[FIGs.1.1, 2.1 and 3.1 are perspective views of a neck-band type Bluetooth speaker, wearable on a neck; FIGs.1.2, 2.2, and 3.2 are front plan views of the speaker; FIGs.1.3, 
2.3 and 3.3 are rear plan views of the speaker; FIGs.1.4, 2.4 and 3.4 are left side views of the speaker; FIGs.1.5, 2.5 and 3.5 are right side views of the speaker; FIGs.1.6, 2.6 and 3.6 are top plan views of the speaker; FIGs.1.7, 2.7 and 3.7 are bottom plan views of the speaker; FIGs.1.8, 2.8 and 3.8 are perspective (reference) views (in different angle) of the speaker.]]

Objection – Claim

The wording of the claim is objected to. Specifically, the title of the design is referred to as “Loudspeakers” in the claim, and as “Loudspeaker” in the specification. The title must refer to a singular article of manufacture, and as only a single claim is permitted in a United States Design Patent application the title must be singular rather than plural. (MPEP § 1503.01 (I).

Additionally, the applicant has introduced additional lines to the claim, specifically “Application for overall protection for industrial design(s) as shown and described”, which is not permitted in a design application. Pursuant to Article 5(2)(a) and Rule 11(3), the United States declared that an international design application designating the United States must contain a claim and that the specific claim shall be in formal terms to the ornamental design for the article as shown, or as shown and described. See 37 CFR 1.1021(d) and MPEP § 2909, subsection IV. 

Therefore for consistency and proper form, the claim must be amended to read:

--CLAIM:
The ornamental design for a Loudspeaker as shown and described.--

Claim Refusal – 35 U.S.C. 112
 
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
 
The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:

(1) The drawing disclosure is indefinite and nonenabling, resulting in an indefinite claim. Specifically, reproduction 1.5 has been disclosed at such a minute scale that the specific details of the claimed design are indiscernible. Furthermore, the difference in size between reproduction 1.5 and the rest of the disclosure results in portions of the claim appearing distorted and inconsistent.

    PNG
    media_image1.png
    863
    402
    media_image1.png
    Greyscale

The applicant may overcome this refusal by submitting a new copy of reproduction 1.5 with increased scale, comparable to the rest of the disclosure of this embodiment.

(2) An inconsistency is found in the disclosure of embodiment 2, resulting in an inconsistent claim. Specifially, reproductions 2.1 – 2.7 are shown with a pale pink overall color scheme. However, reproduction 2.8 is instead disclosed with a blue color scheme identical to the first embodiment of the claim. While the embodiments have been identified as having no patentable distinction due to color, they still must be disclosed with internal consistency between views.

The applicant may overcome this refusal by submitting a copy of reproduction 2.8 with coloration which is consistent with reproductions 2.1 – 2.7. 

(3) An inconsistency in the appearance of the design is found in all three embodiments, resulting in an inconsistent claim. Specifically, the perspective, front, and top views of the loudspeaker discloses a set of three substantially raised buttons on the surface of the right arm of the speaker. The same region of the left arm of the loudspeaker is shown to be entirely smooth. (See following illustration for identification)

    PNG
    media_image2.png
    829
    763
    media_image2.png
    Greyscale


However in the left side views of the design, reproductions 1.4, 2.4, and 3.4, raised buttons are shown on the surface of the left arm of the loudspeaker. The distance between, and positional angle of, these two arms in relation to one another would block the raised buttons on the right arm in these views. Rather, the smooth surface would be apparent and the buttons would be entirely occluded, and certainly the left side view would not resemble a perfect mirror image of the right side view. (See following illustration for clarification) 

    PNG
    media_image3.png
    863
    243
    media_image3.png
    Greyscale

The applicant may overcome this refusal by amending the disclosure of the left arm of the loudspeaker for a consistent appearance in reproductions 1.4, 2.4, and 3.4 with the rest of their respective disclosures.

Conclusion

The claim stands refused under 35 U.S.C. 112(a) and (b).
 
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 
 

   
The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be 

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions


Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922